DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

1 – 5, 7 – 11, 13 – 17, and 19 - 23 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Guo et al (US 2013/00044814).
As per claim 1, Guo discloses a method for decoding a block of an image using intra prediction, said method comprising:
decoding an indication that a block is encoded according to an intra coding mode, the intra coding mode excluding a DC mode (¶ 58);
determining two portions in the block, wherein a first portion comprises independent pixels of the block, and a second portion comprises remaining pixels of the block (¶ 76);
intra-predicting the independent pixels of the first portion based on an average value relative to a bit depth of pixels of the block (¶ 80);
at least one column or one row, and a second portion comprises remaining pixels of the block (¶ 76);
decoding the first portion using intra-predicted pixels of the first portion (¶ 80 - 82);
intra-predicting, using the intra coding mode, one or more pixels of the section portion using decoded pixels of the first portion or one or more previously decoded pixels of the second portion (¶ 80 - 82); and
decoding the second portion using said one or more intra-predicted pixels of the second portion, wherein decoded pixels of the first portion and decoded pixels of the second portion are part of a decoded bock (¶ 80 - 82).
claim 2, Guo discloses the method of claim 1, wherein the first portion comprises at least half the pixels of one column and half the pixels of one row (Figures 8A-8C).
As per claim 3, Guo discloses the method of claim 1, wherein said intra coding mode depends on block division into two portions (¶ 77 - 80).
As per claim 4, the method of claim 1, wherein a size of a block encoded according to said intra coding mode is larger than 16x16.
As per claim 5, Guo discloses method of claim 1, wherein the image comprises at least one slice, and wherein at least two intra-coded blocks per slice are decoded simultaneously (¶ 109).
Regarding claim 7, arguments analogous to those presented for claim 1 are applicable for claim 7.
Regarding claim 8, arguments analogous to those presented for claim 2 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 3 are applicable for claim 9
Regarding claim 10, arguments analogous to those presented for claim 4 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 5 are applicable for claim 11.
Regarding claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.
claim 14, arguments analogous to those presented for claim 2 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 3 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 4 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 5 are applicable for claim 17.
Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 2 are applicable for claim 20.
Regarding claim 21, arguments analogous to those presented for claim 3 are applicable for claim 21.
Regarding claim 22, arguments analogous to those presented for claim 4 are applicable for claim 22.
Regarding claim 23, arguments analogous to those presented for claim 5 are applicable for claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6, 12, 18, and 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guo in view of Sun (US 2006/0209959).
As per claim 6, Guo discloses the method according to claim 1.
However, Guo does not explicitly teach wherein said intra-predicted pixels of the first portion are based on a power of two whose exponent is equal to said bit depth of pixels of the block minus one.
In the same field of endeavor, Sun teaches wherein said intra-predicted pixels of the first portion are based on a power of two whose exponent is equal to said bit depth of pixels of the block minus one (Sun: paragraph(s) ¶ 96).
Therefore, it would have been obvious one of ordinary skill in the art at the time of the invention to modify the invention of Guo in further view of Sun.  The advantage is improvement of the video data.
claim 12, arguments analogous to those presented for claim 6 are applicable for claim 12.
Regarding claim 18, arguments analogous to those presented for claim 6 are applicable for claim 18.
Regarding claim 24, arguments analogous to those presented for claim 6 are applicable for claim 24.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/
Primary Examiner, Art Unit 2487